—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 21, 1991, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s conduct of knocking over a number of dominoes, which she had set up to illustrate her argument during summation, was clearly improper in light of the trial court’s instruction not to use the dominoes. However, any prejudice which arose from the prosecutor’s conduct was dissipated by the trial court’s repeated curative instructions. Therefore, the trial court did not improvidently exercise its discretion in denying the defendant’s motion for a mistrial.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Lawrence, J. P., Fiber, O’Brien and Ritter, JJ., concur.